Citation Nr: 1007741	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-27 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for depression, as 
secondary to service-connected low back strain, cervical 
strain, right hip strain and residual of left index finger 
crush injury with left thumb strain and a scar, residual of 
left index finger injury. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1993 to 
September 2003. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision, and the case was referred 
to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
depression.  The Board finds that additional development is 
necessary with respect to this claim.  Accordingly, further 
appellate consideration will be deferred and this matter is 
remanded to the RO/AMC for further action as described below.

The Veteran claims that his depression is caused by his 
service-connected disability.  In the alternative, the 
Veteran appears to claim that his depression has been 
aggravated by his service-connected disabilities.  Competent 
medical evidence has been presented indicating that the 
Veteran currently has major depressive disorder.  In 
addition, service connection is in effect for the Veteran's 
low back strain, cervical strain, right hip strain, residuals 
of left index finger crush injury with left thumb strain and 
a scar, residual of a left index finger injury.  

A review of the record indicates that the Veteran underwent a 
VA examination for depression in June 2007.  The examiner 
cited records indicating that the Veteran first sought mental 
health assistance in July 2005.  The examiner indicated that 
he was not able to determine the etiology of clinical 
depression.  However, the examiner did state that the 
diagnosis first made in July 2005 was likely accurate given 
the Veteran's response style.  This statement does not 
adequately address the question of whether the Veteran's 
service-connected disabilities may have aggravated or caused 
his depression.  Furthermore, the July 2005 initial 
evaluation referenced by the examiner does not indicate that 
the Veteran's depression is due solely to his marital 
difficulties.  Instead, that report states that the Veteran 
was going through several stressors, including social 
stressors and his chronic back pain.  

The duty to assist includes obtaining the opinion of a VA 
physician with respect to pertinent medical questions, 
including any possible relationship between a service-
connected disorder and non-service connected disorder.  Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991). 

In order to give the Veteran every consideration with respect 
to the present appeal, further development of the case is 
necessary.  This case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
Veteran will be notified when further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO/AMC should contact the Veteran 
and inquire whether he has undergone any 
treatment for his depression since October 
2007.  If the Veteran indicates that he 
has received any treatment the RO/AMC 
should obtain and associate those records 
with the claims file.

2.  The RO/AMC should schedule the Veteran 
for a VA examination to determine the 
extent and etiology of the Veteran's 
depressive disorder.  The claims folder 
should be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner is directed to 
determine whether the Veteran's depressive 
disorder is etiologically related to 
service.  Furthermore, the examiner is 
directed to determine whether it is at 
least as likely as not that the Veteran's 
depressive disorder was caused or worsened 
by the Veteran's service-connected 
disabilities.  A rationale for the 
opinions offered should be included in the 
report provided.

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO, to include 
consideration of any additional evidence 
submitted.  If the benefits sought are not 
granted the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

